—In a child support proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Suffolk County (Dounias, J.), entered January 19,1999, which denied his objections to an order of the same court (Goglas, H.E.), entered September 14, 1998, which, after a hearing, dismissed his petition for a downward modification of child support.
Ordered that on the Court’s own motion, the appellant is directed to show cause why an order should not be made and entered dismissing this appeal on the ground that the appeal was not timely taken, by filing an original and four copies of an affidavit on that issue in the office of the clerk of this Court on or before April 20, 2000, and the appeal is held in abeyance in the interim.
Family Court Act § 1113 provides in relevant part that an appeal under article 11 must be taken no later than “thirty-five days from the mailing of the order to the appellant by the clerk of the court”. It appears that the appeal was not taken from that order within the proper time frame. Accordingly, the appellant is directed to show cause why this Court should not dismiss the appeal as untimely. O’Brien, J. P., Friedmann, Florio and Schmidt, JJ., concur.